Se Nn
UNITED STATES DISTRICT COURT, seaecd, DISTRICT OF ILLINOIS
eres:

Plaintiff(s) Porch uh. Cher ede 366A

 

)

) Case Number: 88 9:18 - cu- cogsg - Ata -D cae)
Vv. )
Defendant(s) Aimberly Rute ek al ) Judge: laney J Reasntrenge\

Pegistrake. Tudept Donate Ge td. Nerson
a ee
MOTION FOR APPOINTMENT OF COUNSEL

[NOTE: Failure to complete all items in this form may result in the denial of the motion for appointment of counse]]
} TL, Deut ul. Calhow red i “3662 \ ; ____,declare that I am the (check appropriate box)

plaintiff [| defendant in the above-entitled proceeding and state that I am unable to afford
the services of an attorney, and hereby request the Court to appoint counsel to represent me in this proceeding.

 

 

 

 

I

In support of my motion, J declare that I have made the following attempts to retain counsel to represent me in

this proceeding[NOTE: This item must be completed): Une porphe mud Ipte low Krms +o dvy

i nour, Someeocky represent we, Sec thhactched Exibts 1, 230ay a yea hae
Spon . ae

i
In further support of my motion, I declare that (check appropriate box):

LP)

 

1am not currently, nor previously have been, represented by an attorney appointed by the Court
“ —™ in this or any other civil or criminal proceeding before this Court.

 

 

 

[| Tam currently, or previously have been, represented by an attorney appointed by the Court
in the proceeding(s) described on the back of this page.

4. In further support of my motion, I declare that (check appropriate box):
[| I have attached an original Application for Leave td Proceed Ji forma Pauperis in the proceeding

detailing my financial status.

I have previously filed an Application for Leave to Proceed Jn Forma Pauperis in this proceeding, and
it is a true and correct representation of my financial status.

[| I have previously filed an ‘Applicatidii for Leave'to Proceéd Jn Forma Pauperis in this proceeding.

. a afta we ade . .
However, my financial status has changed and J have attached an Amended Application to Proceed jn
Forma Pauperis to reflect my-current financial Status, .

 

3. I declare under penalty that the foregoing is true ‘and correct.
Dui M. XWcckh=  700_ Woven <b. PO Pox 99
Movant's Signature Street Address
l- 1 - 1g fatitee Tl ol Pot

 

 

| ort, ances
SCAND wD (iias
Sg i 0: AGE

Date
Exe 7
FISHMAN MILLER PC

Jack B. Fishinan, Esq. 1301 Pyott Rd. Ste. 203 Anne B, Miller, Esq.
jbfishman@fishmanpe.com Lake in the Hills, IL 60156 abmiller@fishmanpe.com
October 12, 2018

David H. Gharrett,#M-38621
PO Box 99
Pontiac, I! 61764

Dear Mr. Gharrett,

Thank you for contacting our firm. Unfortunately, we do not handle these types of matters. We also do not practice
in Mclean County.
We wish you all the best.

Sincerely,

A nell

Anne Miller, Esq.

Satellite Office: 3520 Lakeview Dr. Algonquin, IL 60102 847.458.8107 (Fax and Phone)
* n O’ CONNELL, TIVIN, GRIFFIN & Burns, LLC

a7) CHICAGO, ILLINOIS | MILWAUKEE, WISCONSIN | EDWARDSVILLE, ILLINOIS

 

May 16, 2018

Mr. David H. Gharrett #M38621
Pontiac Correctional Center
P.O. Box 99

Pontiac, IL 61764

In re: Your letter to me dated May 10, 2018

Dear Mr. Gharrett:

I received your letter to me dated May 10, 2018 requesting legal assistance for what
you describe as a failure to protect case. | will not be able to help you with your
case. As of May 18, 2018 | will no longer be employed by O’Connell, Tivin, Griffin &
Burns, L.L.C. In my new job, I will not be able to take on any additional legal work.
No one else associated with O’Connell, Tivin, Griffin & Burns is in a position to
provide you with legal assistance at this time.

Your letter does not set forth the date or dates on which the events giving rise to the
claim you wish to pursue took place. You should be aware that all legal claims are
governed by statutes of limitation, and you should immediately seek counsel to
represent you or pursue the claim yourself. I wish you the best of luck.

Sincerely,

O'Connell, Tivin, Griffin & Burns, L.L.C. by:

n SS

Joseph P. Whyte

 

Edwardsville, Illinois
120 North Main Street, Suite 2, Edwardsville, Illinois 62025 | Phone: (618) 307-4242

 

www.otgblaw.com
GOLDBERG KOHN LTD.

ci

October 26, 2018 roger.lewis(@)goldbergkohn.com
direct phone: 312,201,398]
direct fax: 312.863.7481

VIA U.S. MAIL

Mr. David H. Gharrett, M38621
Pontiac Correctional Center
P.O, Box 99

Pontiac, IL 61764

Dear Mr. Gharrett:

I have received your second letter regarding your request for pro bono legal assistance. I am sorry, but
| am unable to assist. Best of luck.

Sincerely,

|

Roger A. Lewis

RAL/exv

TEL 312.201.4000 FAX 312.332.2196 WEE WWW.GOLDBSERGKOHN.COM

55 EAST MONROE STREET SUITE 3300 CHICAGO ILLINOIS 60603-5792
8938398v39 10/25/2018 [031 AM 9999999

er
TW MERITAS LAW FIRMS WORLDWIDE
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.esl@ilsd.uscourts.gov

ELECTRONIC FILING COVER SHEET

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Illinois for review and filing.

Fpowwid (We Charredt M-=35a2 |

Name ID Number
Please answer questions as thoroughly as possible and circle yes or no where indicated.

1, Is this a new civil rights complaint or habeas corpus petition? Yes or(No)
If this is a habeas case, please circle the related statute: 28 U.S.C. 2241 or 28 U.S.C. 2254
2. Is this an Amended Complaint or an Amended Habeas Petition? Yes or,

If yes, please list case number:

 

If yes, but you do not know the case number mark here:

3. Should this document be filed in a pending case? oy or No
If yes, please list case number: 3. 18°C V- 00958 -ATR-Deu)
If yes, but you do not know the case number mark here:

4. Please list the total number of pages being transmitted: J

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

Name of Document Number of Pages

‘ cht ee
Mele, for Gipper kwon OF Conase} ps

 

 

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled.
